DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 4, “an” should be - - a - -.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Lines 5 and 17, “this” should be - - the - -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 1, “so-called”, lines 6 and 7, should be deleted, since it is indefinite language.

Regarding claim 1, “that can be connected”, line 18, is indefinite since it doesn’t positively define a connection to the forced air circulation device.

Regarding claim 1, “a forced air circulation device”, lines 18 and 19, is indefinite since it is not clear whether or not this is the same separate forced air circulation device in line 17.

Claim 10 recites the limitation "its zone of connection".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnia et al.
	Regarding claim 1, the Barnia et al. reference discloses  a product dispensing machine (see figure 1 and page 7, line 22 - page 8, line 4), stored in a container (2, 5), said machine comprising a storage area delimiting a plurality of locations for receiving a container (2, 5), a metering station delimiting an enclosure housing a support (11) for receiving a collecting receptacle (12), this support (11) being positioned above and below (implicit in the document, because the metering device must be above the container) at least one access opening to the enclosure arranged in an upper part of the enclosure. The machine further comprising an emptying system (8) for each location for receiving a container through the at least one access opening provided in the upper part of the enclosure of the dosing station and a unit control (6) of machine, or the dosing station comprises at least one sensor (see page 7, lines 22 - 25) for detecting the presence of a container (12) inside said enclosure, the control unit (6) being configured to control the machine at least as a function of the data supplied by the sensor for detecting the presence of a collecting receptacle (12) inside said enclosure and the metering station being equipped with a circuit for circulating gaseous fluid in communication between the enclosure and the outside of said enclosure, this fluid circulation circuit comprising a forced air circulation device or being equipped with a fitting that can be connected to a forced air circulation device (see page 7, line 22 – page 8, line 4).


Regarding claim 6, the Barnia et al. reference would inherently contain a “member for blocking off” (i.e., a valve) within the gaseous fluid circulation circuit connecting the chamber with the outside of the chamber, since mixing is done in a sealed environment and then vented via piping and suction pump.  See page 9, lines 28-29.

Regarding claim 15, the method would be inherent during normal use and operation of the device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnia et al. in view of Morimoto et al. (5038839).
Regarding claims 2, 12 and 13, the Barnia et al. reference discloses the invention (disclosed supra), but doesn’t disclose the support for receiving a collecting vessel is mounted to be movable up and down inside the chamber.  However, the Morimoto et al. reference discloses another similar filling apparatus having a support (27) which raises and lowers vessels (1) in order to precisely control the filling of the vessels. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Barnia et al. device to have a support that raises and lowers as, for example, taught by the Morimoto et al. reference in order to precisely control the filling of the vessels.

Regarding claim 4, the Morimoto et al. reference further teaches a weighing plate 14, which weighs and therefore senses the vessel being filled.


Claim(s) 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnia et al.
Regarding claim 3, the Barnia et al. reference discloses the invention (disclosed supra), but doesn’t disclose the sensor for detecting presence of a collecting vessel is positioned in the top half of the chamber of the metering station.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the presence sensor in the top half of the metering station chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Regarding claim 5, the Barnia et al. reference discloses the invention (disclosed supra), but doesn’t disclose the sensor for detecting presence of a collecting vessel being a sensor comprising two parts positioned facing one another in the top half of the chamber of the metering station.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a two part sensor as defined above, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 7, the machine is controlled by the unit control (6).

Allowable Subject Matter
Claims 8-11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record pertains to various dispensers similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753